Exhibit 10.1

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
June 25, 2019, and is made by and among German American Bancorp, Inc., an
Indiana corporation (“Company”), and the several purchasers of the Subordinated
Notes identified on the signature pages hereto (each a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company is offering up to $40,000,000 in aggregate principal amount
of Subordinated Notes of the Company (as defined herein), which aggregate amount
is intended to qualify as Tier 2 Capital (as defined herein).

 

WHEREAS, the Company has engaged Sandler O’Neill + Partners, L.P., Raymond
James & Associates, Inc., and U.S. Bancorp Investments, Inc. as its exclusive
placement agents (“Placement Agents”) for the offering of the Subordinated
Notes.

 

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as
defined below), and pursuant to the Indenture (as defined below).

 

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under
Section 4(a)(2) of the Securities Act.

 

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.

 

1.1                               Defined Terms.  The following capitalized
terms used in this Agreement have the meanings defined or referenced below. 
Certain other capitalized terms used only in specific sections of this Agreement
may be defined in such sections.

 

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

 

--------------------------------------------------------------------------------



 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Articles of Incorporation” means the articles of incorporation of the Company,
as in effect on the Closing Date.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

 

“Bank” means German American Bank, a commercial bank organized under the laws of
the State of Indiana and a wholly owned subsidiary of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Indiana are permitted or required by
any applicable law or executive order to close.

 

“Bylaws” means the bylaws of the Company, as in effect on the Closing Date.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” means June 25, 2019.

 

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

 

“Company Covered Person” has the meaning set forth in Section 4.2.4.

 

“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2018, as filed with the SEC, including the audited
financial statements contained therein; (ii) the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2019, as filed with the SEC, including
the unaudited financial statements contained therein, and (iii) the Company’s
reports for the year ended December 31, 2018 and the period ended March 31,
2019, as filed with the FRB as required by regulations of the FRB.

 

“Disbursement” has the meaning set forth in Section 3.1.

 

“Disqualification Event” has the meaning set forth in Section 4.2.4.

 

“DTC” has the meaning set forth in Section 5.7.

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

 

“Event of Default” has the meaning set forth in the Subordinated Notes.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------



 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Global Note” has the meaning set forth in Section 3.1.

 

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over the Company or a Subsidiary of the Company.

 

“Governmental Licenses” has the meaning set forth in Section 4.3.

 

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
the Company or any Subsidiary of the Company; and (ii) all obligations secured
by any lien in property owned by the Company or any Subsidiary whether or not
such obligations shall have been assumed; provided, however, Indebtedness shall
not include deposits or other indebtedness created, incurred or maintained in
the ordinary course of the Company’s or the Bank’s business (including federal
funds purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

 

3

--------------------------------------------------------------------------------



 

“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and U.S. Bank National Association, as trustee, substantially in the
form attached hereto as Exhibit A, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.

 

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

 

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies which
do not disproportionately effect the operations or business of the Company in
comparison to other banking institutions with similar operations, (2) changes in
GAAP or regulatory accounting requirements applicable to financial institutions
and their holding companies generally, (3) changes after the date of this
Agreement in general economic or capital market conditions affecting financial
institutions or their market prices generally and not specifically related to
the Company or Purchasers, (4) direct effects of compliance with this Agreement
on the operating performance of the Company or Purchasers, including expenses
incurred by the Company or Purchasers in consummating the transactions
contemplated by this Agreement, and (5) the effects of any action or omission
taken by the Company with the prior written consent of Purchasers, and vice
versa, or as otherwise contemplated by this Agreement and the Subordinated
Notes.

 

“Maturity Date” means June 30, 2029.

 

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

 

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

 

“QIB” means a Qualified Institutional Buyer as defined in Rule 144A of the
Securities Act.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Purchasers in the form
attached as Exhibit B hereto.

 

4

--------------------------------------------------------------------------------



 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

 

“SEC” means the Securities and Exchange Commission.

 

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.

 

“Subordinated Note Amount” has the meaning set forth in the Recitals.

 

“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

 

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

 

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

 

“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.

 

1.2                               Interpretations.  The foregoing definitions
are equally applicable to both the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of like import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.  The word “including” when used in
this Agreement without the phrase “without limitation,” shall mean “including,
without limitation.”  All references to time of day herein are references to
Eastern Time unless otherwise specifically provided.  All references to this
Agreement, the Subordinated Notes and the Indenture shall be deemed to be to
such documents as amended, modified or restated from time to time.  With respect
to any reference in this Agreement to any defined term, (i) if such defined term
refers to a Person, then it shall also mean all heirs, legal representatives and
permitted successors and assigns of such Person, and (ii) if such defined term
refers to a document, instrument or agreement, then it shall also include any
amendment, replacement, extension or other modification thereof.

 

1.3                               Exhibits Incorporated.  All Exhibits attached
are hereby incorporated into this Agreement.

 

5

--------------------------------------------------------------------------------



 

2.                                      SUBORDINATED DEBT.

 

2.1                               Certain Terms.  Subject to the terms and
conditions herein contained, the Company proposes to issue and sell to the
Purchasers, severally and not jointly, Subordinated Notes, which will be issued
pursuant to the Indenture, in an amount equal to the aggregate of the
Subordinated Note Amounts.  Purchasers, severally and not jointly, each agree to
purchase the Subordinated Notes, which will be issued pursuant to the Indenture,
from the Company on the Closing Date in accordance with the terms of, and
subject to the conditions and provisions set forth in, this Agreement, the
Indenture and the Subordinated Notes.  The Subordinated Note Amounts shall be
disbursed in accordance with Section 3.1.

 

2.2                               The Closing.  The execution and delivery of
the Transaction Documents (the “Closing”) shall occur at the offices of the
Company at 10:00 a.m. (local time) on the Closing Date, or at such other place
or time or on such other date as the parties hereto may agree.

 

2.3                               Right of Offset.  Each Purchaser hereby
expressly waives any right of offset such Purchaser may have against the
Company.

 

2.4                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of Subordinated Notes to (i) pay Fifteen Million
Dollars ($15,000,000) in cash consideration to the shareholders of Citizens
First Corporation for the acquisition of the outstanding capital stock of
Citizens First Corporation, a Kentucky corporation, and (ii) the balance to
prepay all or a portion of the Twenty Five Million Dollar ($25,000,000) term
loan from U.S. Bank National Association to the Company, dated October 11, 2018.

 

3.                                      DISBURSEMENT.

 

3.1                               Disbursement.  On the Closing Date, assuming
all of the terms and conditions set forth in Section 3.2 have been satisfied by
the Company and the Company has executed and delivered to each of the Purchasers
this Agreement and any other related documents in form and substance reasonably
satisfactory to the Purchasers, each Purchaser shall disburse in immediately
available funds the Subordinated Note Amount set forth on each Purchaser’s
respective signature page hereto to the Company in exchange for an electronic
securities entitlement through the facilities of DTC (defined below) in
accordance with the Applicable Procedures in the Subordinated Note with a
principal amount equal to such Subordinated Note Amount (the “Disbursement”). 
The Company will deliver to the Trustee a global certificate representing the
Subordinated Notes (the “Global Note”) registered in the name of Cede & Co., as
nominee for DTC.

 

3.2                               Conditions Precedent to Disbursement.

 

3.2.1                                 Conditions to the Purchasers’ Obligation.
The obligation of each Purchaser to consummate the purchase of the Subordinated
Notes to be purchased by them at Closing and to effect the Disbursement is
subject to delivery by or at the direction of the Company to such Purchaser (or,
with respect to the Indenture, the Trustee) each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):

 

6

--------------------------------------------------------------------------------



 

3.2.1.1                       Transaction Documents.  This Agreement, the
Indenture, the Global Note and the Registration Rights Agreement (collectively,
the “Transaction Documents”), each duly authorized and executed by the Company,
and delivery of written instruction to the Trustee (with respect to the
Indenture).

 

3.2.1.2                       Authority Documents.

 

(a)                                 A copy, certified by the Secretary or
Assistant Secretary of the Company, of the Articles of Incorporation of the
Company;

 

(b)                                 A certificate of status of the Company
issued by the Secretary of State of the State of Indiana;

 

(c)                                  A copy, certified by the Secretary or
Assistant Secretary, of the Bylaws of the Company;

 

(d)                                 A copy, certified by the Secretary or
Assistant Secretary of the Company, of the resolutions of the board of directors
of the Company and any committee thereof authorizing the execution, delivery and
performance of the Transaction Documents;

 

(e)                                  An incumbency certificate of the Secretary
or Assistant Secretary of the Company certifying the names of the officer or
officers of the Company authorized to sign the Transaction Documents and the
other documents provided for in this Agreement; and

 

(f)                                   The opinion of Bingham Greenebaum Doll
LLP, counsel to the Company, dated as of the Closing Date, substantially in the
form set forth at Exhibit C attached hereto addressed to the Purchasers and
Placement Agents.

 

3.2.1.3                       Other Documents.  Such other certificates,
affidavits, schedules, resolutions, notes and/or other documents which are
provided for hereunder or as a Purchaser may reasonably request.

 

3.2.1.4                       Aggregate Investments.  Prior to, or
contemporaneously with the Closing, each Purchaser shall have actually
subscribed for the Subordinated Note Amount set forth on such Purchaser’s
signature page.

 

3.2.2                                 Conditions to the Company’s Obligation.
With respect to a given Purchaser, the obligation of the Company to consummate
the sale of the Subordinated Notes and to effect the Closing is subject to
delivery by or at the direction of such Purchaser to the Company

 

7

--------------------------------------------------------------------------------



 

of this Agreement and the Registration Rights Agreement, each duly authorized
and executed by such Purchaser.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company hereby represents and warrants to each Purchaser as follows:

 

4.1                               Organization and Authority.

 

4.1.1                                 Organization Matters of the Company and
Its Subsidiaries.

 

4.1.1.1                       The Company is a duly organized corporation, is
validly existing under the laws of the State of Indiana and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.  The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.

 

4.1.1.2                       The entities listed on Schedule 4.1.1.2, attached
hereto and incorporated herewith, are the only direct or indirect Subsidiaries
of the Company.  Each Subsidiary of the Company has been duly organized and is
validly existing as a corporation or limited liability company, or, in the case
of the Bank, has been duly chartered and is validly existing as an Indiana
commercial bank, in each case in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business and is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not reasonably be
expected to result in a Material Adverse Effect.  Except as provided in that
certain Negative Pledge Agreement, in favor of U.S. Bank National Association,
dated October 11, 2018, all of the issued and outstanding shares of capital
stock or other equity interests in each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company, directly or through Subsidiaries of the Company, free and clear
of any security interest, mortgage, pledge, lien, encumbrance or claim; none of
the outstanding shares of capital stock of, or other Equity Interests in, any
Subsidiary of the Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of the Company or any other
entity.

 

4.1.1.3                       The Bank is chartered as an Indiana commercial
bank.  The deposit accounts of the Bank are insured by the FDIC up to applicable
limits.  The Bank has not received any notice or other information indicating
that the Bank is not an “insured depository institution” as defined in 12 U.S.C.
Section 1813, nor has any event occurred which could reasonably be expected to
adversely affect the status of the Bank as an FDIC-insured institution.

 

8

--------------------------------------------------------------------------------



 

4.1.2                                 Capital Stock and Related Matters.  The
Articles of Incorporation of the Company authorizes the Company to issue
45,000,000 shares of common stock and 750,000 shares of preferred stock.  As of
the date of this Agreement, there are 24,992,238 shares of the Company’s common
stock issued and outstanding and no shares of the Company’s preferred stock
issued and outstanding.  All of the outstanding capital stock of the Company has
been duly authorized and validly issued and is fully paid and non-assessable. 
There are, as of the date hereof, no outstanding options, rights, warrants or
other agreements or instruments obligating the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of the capital
stock of the Company or obligating the Company to grant, extend or enter into
any such agreement or commitment to any Person other than the Company except
pursuant to the Company’s equity incentive plans duly adopted by the Company’s
Board of Directors.

 

4.2                               No Impediment to Transactions.

 

4.2.1                                 Transaction is Legal and Authorized.  The
issuance of the Subordinated Notes pursuant to the Indenture, the borrowing of
the aggregate of the Subordinated Note Amount, the execution of the Transaction
Documents and compliance by the Company with all of the provisions of the
Transaction Documents are within the corporate and other powers of the Company.

 

4.2.2                                 Agreement, Indenture and Registration
Rights Agreement.  This Agreement, the Indenture and the Registration Rights
Agreement have been duly authorized, executed and delivered by the Company, and,
assuming due authorization, execution and delivery by the other parties thereto,
including the Trustee for purposes of the Indenture, constitute the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

 

4.2.3                                 Subordinated Notes.  The Subordinated
Notes have been duly authorized by the Company and when executed by the Company
and completed and authenticated by the Trustee in accordance with, and in the
forms contemplated by, the Indenture and issued, delivered to and paid for by
the Purchasers in accordance with the terms of this Agreement, will have been
duly issued under the Indenture and will constitute legal, valid and binding
obligations of the Company, entitled to the benefits of the Indenture, and
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. When executed and delivered, the Subordinated Notes will
be substantially in the form attached as an exhibit to the Indenture.

 

4.2.4                                 Exemption from Registration.  Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Subordinated Notes.  Assuming the accuracy of the representations
and warranties of each Purchaser set forth in this Agreement, the Subordinated
Notes will be issued in a transaction exempt from the registration requirements
of the Securities Act.  No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification

 

9

--------------------------------------------------------------------------------



 

Event”) is applicable to the Company or, to the Company’s knowledge, any Person
described in Rule 506(d)(1) (each, a “Company Covered Person”).  The Company has
exercised reasonable care to determine whether any Company Covered Person is
subject to a Disqualification Event.  The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e).

 

4.2.5                                 No Defaults or Restrictions.  Neither the
execution and delivery of the Transaction Documents nor compliance with their
respective terms and conditions will (whether with or without the giving of
notice or lapse of time or both) (i) violate, conflict with or result in a
breach of, or constitute a default under:  (1) the Articles of Incorporation or
Bylaws of the Company; (2) any of the terms, obligations, covenants, conditions
or provisions of any corporate restriction or of any contract, agreement,
indenture, mortgage, deed of trust, pledge, bank loan or credit agreement, or
any other agreement or instrument to which Company or the Bank, as applicable,
is now a party or by which it or any of its properties may be bound or affected;
(3) any judgment, order, writ, injunction, decree or demand of any court,
arbitrator, grand jury, or Governmental Agency applicable to the Company or the
Bank; or (4) any statute, rule or regulation applicable to the Company, except,
in the case of items (2), (3) or (4), for such violations and conflicts that
would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole, or
(ii) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any property or asset of the Company.  Neither the
Company nor the Bank is in default in the performance, observance or fulfillment
of any of the terms, obligations, covenants, conditions or provisions contained
in any indenture or other agreement creating, evidencing or securing
Indebtedness of any kind or pursuant to which any such Indebtedness is issued,
or any other agreement or instrument to which the Company or the Bank, as
applicable, is a party or by which the Company or the Bank, as applicable, or
any of its properties may be bound or affected, except, in each case, only such
defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company.

 

4.2.6                                 Governmental Consent.  No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained by the Company that have not been obtained, and no registrations or
declarations are required to be filed by the Company that have not been filed in
connection with, or, in contemplation of, the execution and delivery of, and
performance under, the Transaction Documents, except for applicable
requirements, if any, of the Securities Act, the Exchange Act or state
securities laws or “blue sky” laws of the various states and any applicable
federal or state banking laws and regulations.

 

4.3                               Possession of Licenses and Permits.  The
Company and its Subsidiaries possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate Governmental Agencies necessary to conduct the business now operated
by them except where the failure to possess such Governmental Licenses would
not, singularly or in the aggregate, have a Material Adverse Effect on the
Company or such applicable Subsidiary; the Company and each Subsidiary of the
Company is in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, individually or in
the aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary of the Company; all of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such Governmental Licenses
or the failure of such

 

10

--------------------------------------------------------------------------------



 

Governmental Licenses to be in full force and effect would not have a Material
Adverse Effect on the Company or such applicable Subsidiary of the Company; and
neither the Company nor any Subsidiary of the Company has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses.

 

4.4                               Financial Condition.

 

4.4.1                                 Company Financial Statements.  The
financial statements of the Company included in the Company’s Reports (including
the related notes, where applicable), which have been provided to the Purchasers
(i) have been prepared from, and are in accordance with, the books and records
of the Company; (ii) fairly present in all material respects the results of
operations, cash flows, changes in stockholders’ equity and financial position
of Company and its consolidated Subsidiaries, for the respective fiscal periods
or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (iii) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements as applicable, with respect thereto; and (iv) have been prepared in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto.  The
books and records of Company have been, and are being, maintained in all
material respects in accordance with GAAP and any other applicable legal and
accounting requirements.  The Company does not have any material liability of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due), except for those liabilities that are reflected
or reserved against on the consolidated balance sheet of the Company contained
in the Company’s Reports for the Company’s most recently completed quarterly or
annual fiscal period, as applicable, and for liabilities incurred in the
ordinary course of business consistent with past practice or in connection with
this Agreement and the transactions contemplated hereby.

 

4.4.2                                 Absence of Default.  Since the end of the
Company’s last fiscal year ended December 31, 2018, no event has occurred which
either of itself or with the lapse of time or the giving of notice or both,
would give any creditor of the Company the right to accelerate the maturity of
any material Indebtedness of the Company.  The Company is not in default under
any other Lease, agreement or instrument, or any law, rule, regulation, order,
writ, injunction, decree, determination or award, non-compliance with which
could reasonably be expected to result in a Material Adverse Effect on the
Company.

 

4.4.3                                 Solvency.  After giving effect to the
consummation of the transactions contemplated by this Agreement, the Company has
capital sufficient to carry on its business and transactions and is solvent and
able to pay its debts as they mature.  No transfer of property is being made and
no Indebtedness is being incurred in connection with the transactions
contemplated by this Agreement with the intent to hinder, delay or defraud
either present or future creditors of the Company or any Subsidiary of the
Company.

 

4.4.4                                 Ownership of Property.  The Company and
each of its Subsidiaries has good and marketable title as to all real property
owned by it and good title to all assets and properties owned by the Company and
such Subsidiary in the conduct of its businesses, whether such assets and
properties are real or personal, tangible or intangible, including assets and
property

 

11

--------------------------------------------------------------------------------



 

reflected in the most recent balance sheet contained in the Company’s Reports or
acquired subsequent thereto (except to the extent that such assets and
properties have been disposed of in the ordinary course of business, since the
date of such balance sheet), subject to no encumbrances, liens, mortgages,
security interests or pledges, except (i) those items which secure liabilities
for public or statutory obligations or any discount with, borrowing from or
other obligations to the Federal Home Loan Bank, inter-bank credit facilities,
reverse repurchase agreements or any transaction by the Bank acting in a
fiduciary capacity, (ii) statutory liens for amounts not yet delinquent or which
are being contested in good faith and (iii) such as do not, individually or in
the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries.  The Company and each of its
Subsidiaries, as lessee, has the right under valid and existing Leases of real
and personal properties that are material to the Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it.  Such existing Leases and commitments to
Lease constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in the Company’s Reports and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.

 

4.5                               No Material Adverse Change.  Since the end of
the Company’s last fiscal year ended December 31, 2018 there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 

4.6                               Legal Matters.

 

4.6.1                                 Compliance with Law.  The Company and each
of its Subsidiaries (i) has complied with and (ii) is not under investigation
with respect to, and, to the Company’s knowledge, has not been threatened to be
charged with or given any notice of any material violation of any applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole. 
The Company and each of its Subsidiaries is in compliance with, and at all times
prior to the date hereof has been in compliance with, (x) all statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any Governmental Agency, applicable to it, and (y) its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply, would not result, individually or in
the aggregate, in a Material Adverse Effect.  At no time during the two years
prior to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.

 

4.6.2                                 Regulatory Enforcement Actions.  The
Company, the Bank and its other Subsidiaries are in compliance in all material
respects with all laws administered by and regulations of any Governmental
Agency applicable to it or to them, the failure to comply with which would have
a Material Adverse Effect.  None of the Company, the Bank, the Company’s or

 

12

--------------------------------------------------------------------------------



 

the Bank’s Subsidiaries nor any of their officers or directors is now operating
under any restrictions, agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to the Company’s knowledge, (a) any such restrictions threatened, (b) any
agreements, memoranda or commitments being sought by any Governmental Agency ,
or (c) any legal or regulatory violations previously identified by, or penalties
or other remedial action previously imposed by, any Governmental Agency remains
unresolved.

 

4.6.3                                 Pending Litigation.  There are no actions,
suits, proceedings or written agreements pending, or, to the Company’s
knowledge, threatened or proposed, against the Company or any of its
Subsidiaries at law or in equity or before or by any federal, state, municipal,
or other governmental department, commission, board, or other administrative
agency, domestic or foreign, that, either separately or in the aggregate, would
reasonably be expected to have a Material Adverse Effect on the Company and any
of its Subsidiaries, taken as a whole, or affect issuance or payment of the
Subordinated Notes; and neither the Company nor any of its Subsidiaries is a
party to or named as subject to the provisions of any order, writ, injunction,
or decree of, or any written agreement with, any court, commission, board or
agency, domestic or foreign, that either separately or in the aggregate, will
have a Material Adverse Effect on the Company and any of its Subsidiaries, taken
as a whole.

 

4.6.4                                 Environmental.    The Company and each of
its Subsidiaries are in compliance in all material respects with all Hazardous
Materials Laws, except where such noncompliance would not reasonably be expected
to have a Material Adverse Effect on the Company and its Subsidiaries taken as a
whole.  There are no claims or actions pending or, to the Company’s knowledge,
threatened against the Company or any of its Subsidiaries by any Governmental
Agency or by any other Person relating to any Hazardous Materials or pursuant to
any Hazardous Materials Law, except for such actions or claims that would not
reasonably be expected to have a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole.

 

4.6.5                                 Brokerage Commissions.  Except for
commissions paid to the Placement Agents, neither the Company nor any Affiliate
of the Company is obligated to pay any brokerage commission or finder’s fee to
any Person in connection with the transactions contemplated by this Agreement.

 

4.6.6                                 Investment Company Act.  Neither the
Company nor any of its Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

4.7                               No Misstatement.  None of the representations,
warranties, covenants and agreements made in this Agreement or in any
certificate or other document delivered to the Purchasers by or on behalf of the
Company pursuant to or in connection with this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein not misleading in light of the
circumstances when made or furnished to Purchasers and as of the date of this
Agreement.

 

4.8                               Internal Accounting Controls.  The Company,
the Bank and each other Subsidiary has established and maintains a system of
internal control over financial reporting that

 

13

--------------------------------------------------------------------------------



 

pertains to the maintenance of records that accurately and fairly reflect the
transactions and dispositions of the Company’s assets (on a consolidated basis),
provides reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP, and that the
Company’s and the Bank’s receipts and expenditures and receipts and expenditures
of each of the Company’s other Subsidiaries are being made only in accordance
with authorizations of the Company management and Board of Directors, and
provides reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of assets of the Company on a
consolidated basis that could have a Material Adverse Effect.  Such internal
control over financial reporting is effective to provide reasonable assurance
regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP.  Since the conclusion of the Company’s last completed
fiscal year there has not been and there currently is not (i) any significant
deficiency or material weakness in the design or operation of its internal
control over financial reporting which is reasonably likely to adversely affect
its ability to record, process, summarize and report financial information, or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s or the Bank’s internal control over
financial reporting.  The Company (A) has implemented and maintains disclosure
controls and procedures reasonably designed and maintained to ensure that
material information relating to the Company is made known to the Chief
Executive Officer and the Chief Financial Officer of the Company by others
within the Company and (B) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Company’s outside auditors and the audit
committee of the Company’s Board of Directors any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s internal controls over financial reporting.  Such disclosure controls
and procedures are effective for the purposes for which they were established.

 

4.9                               Tax Matters.  The Company, the Bank and each
Subsidiary of the Company have (i) filed all material foreign, U.S. federal,
state and local tax returns, information returns and similar reports that are
required to be filed, and all such tax returns are true, correct and complete in
all material respects, and (ii) paid all material taxes required to be paid by
it and any other material assessment, fine or penalty levied against it other
than taxes (x) currently payable without penalty or interest, or (y) being
contested in good faith by appropriate proceedings.

 

4.10                        Exempt Offering.  Assuming the accuracy of the
Purchasers’ representations and warranties set forth in this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Subordinated Notes by the Company to the Purchasers

 

4.11                        Representations and Warranties Generally.  The
representations and warranties of the Company set forth in this Agreement, or in
any other agreement entered into by the Company pursuant to the requirements of
this Agreement, are true and correct as of the date hereof and as otherwise
specifically provided herein or therein.

 

5.                                      GENERAL COVENANTS, CONDITIONS AND
AGREEMENTS.

 

The Company hereby further covenants and agrees with each Purchaser as follows:

 

14

--------------------------------------------------------------------------------



 

5.1                               Compliance with Transaction Documents.  The
Company shall comply with, observe and timely perform each and every one of the
covenants, agreements and obligations under the Transaction Documents.

 

5.2                               Affiliate Transactions.  The Company shall not
itself, nor shall it cause, permit or allow any of its Subsidiaries to enter
into any transaction, including, the purchase, sale or exchange of property or
the rendering of any service, with any Affiliate of the Company except in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or such Affiliate’s business and upon terms consistent with applicable
laws and regulations and reasonably found by the appropriate board(s) of
directors to be fair and reasonable and no less favorable to the Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.

 

5.3                               Compliance with Laws.

 

5.3.1                                 Generally.  The Company shall comply and
cause the Bank and each of its other Subsidiaries to comply in all material
respects with all applicable statutes, rules, regulations, orders and
restrictions in respect of the conduct of its business and the ownership of its
properties, except, in each case, where such noncompliance would not reasonably
be expected to have a Material Adverse Effect on the Company.

 

5.3.2                                 Regulated Activities.  The Company shall
not itself, nor shall it cause, permit or allow the Bank or any other of its
Subsidiaries to (i) engage in any business or activity not permitted by all
applicable laws and regulations, except where such business or activity would
not reasonably be expected to have a Material Adverse Effect on the Company, the
Bank and/or such of its Subsidiaries or (ii) make any loan or advance secured by
the capital stock of another bank or depository institution, or acquire the
capital stock, assets or obligations of or any interest in another bank or
depository institution, in each case other than in accordance with applicable
laws and regulations and safe and sound banking practices.

 

5.3.3                                 Taxes.  The Company shall and shall cause
the Bank and any other of its Subsidiaries to promptly pay and discharge all
taxes, assessments and other governmental charges imposed upon the Company, the
Bank or any other of its Subsidiaries or upon the income, profits, or property
of the Company or any Subsidiary and all claims for labor, material or supplies
which, if unpaid, might by law become a lien or charge upon the property of the
Company, the Bank or any other of its Subsidiaries.  Notwithstanding the
foregoing, none of the Company, the Bank or any other of its Subsidiaries shall
be required to pay any such tax, assessment, charge or claim, so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and appropriate reserves therefor shall be maintained on the books of the
Company, the Bank and such other Subsidiary.

 

5.3.4                                 Corporate Existence.  The Company shall do
or cause to be done all things reasonably necessary to maintain, preserve and
renew its corporate existence and that of the Bank and the other Subsidiaries
and its and their rights and franchises, and comply in all material respects
with all related laws applicable to the Company, the Bank or the other
Subsidiaries.

 

15

--------------------------------------------------------------------------------



 

5.3.5                                 Tier 2 Capital.  If all or any portion of
the Subordinated Notes ceases to be deemed to be Tier 2 Capital, other than due
to the limitation imposed on the capital treatment of subordinated debt during
the five (5) years immediately preceding the Maturity Date of the Subordinated
Notes, the Company will immediately notify the Holder (as defined in the
Subordinated Note) of the Subordinated Notes, and thereafter the Company and the
Holder (as defined in the Subordinated Note) will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event as described in
the Subordinated Notes.

 

5.4                               Absence of Control.  It is the intent of the
parties to this Agreement that in no event shall the Purchasers, by reason of
any of the Transaction Documents, be deemed to control, directly or indirectly,
the Company, and the Purchasers shall not exercise, or be deemed to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Company.

 

5.5                               Secondary Market Transactions. Each Purchaser
shall have the right at any time and from time to time to securitize its
Subordinated Notes or any portion thereof in a single asset securitization or a
pooled loan securitization of rated single or multi-class securities secured by
or evidencing ownership interests in the Subordinated Notes (each such
securitization is referred to herein as a “Secondary Market Transaction”). In
connection with any such Secondary Market Transaction, the Company shall, at the
Company’s expense, cooperate with the Purchasers and otherwise reasonably assist
the Purchasers in satisfying the market standards to which the Purchasers
customarily adhere or which may be reasonably required in the marketplace or by
applicable rating agencies in connection with any such Secondary Market
Transaction. Subject to any written confidentiality obligation, all information
regarding the Company may be furnished, without liability except in the case of
gross negligence or willful misconduct, to the Purchaser and to any Person
reasonably deemed necessary by Purchaser in connection with participation in
such Secondary Market Transaction. All documents, financial statements,
appraisals and other data relevant to the Company or the Subordinated Notes may
be retained by any such Person.

 

5.6                               Insurance. At its sole cost and expense, the
Company shall maintain, and shall cause each Subsidiary to maintain, bonds and
insurance to such extent, covering such risks as is required by law or as is
usual and customary for owners of similar businesses and properties in the same
general area in which the Company or any of its Subsidiaries operates.  All such
bonds and policies of insurance shall be in a form, in an amount and with
insurers recognized as adequate by prudent business persons.

 

5.7                               DTC Registration.  The Company shall use
commercially reasonable efforts to cause the Subordinated Notes to be quoted on
Bloomberg and, with respect to Subordinated Notes held by Qualified
Institutional Buyers as defined in Rule 144A of the Securities Act, shall cause
such Subordinated Notes to be registered in the name of Cede & Co. as nominee of
The Depository Trust Company (“DTC”).

 

5.8                               Rule 144A Information.  While any Subordinated
Notes remain “restricted securities” within the meaning of the Securities Act,
the Company will make available, upon

 

16

--------------------------------------------------------------------------------



 

request, to any seller of such Subordinated Notes the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

 

6.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF PURCHASERS.

 

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:

 

6.1                               Legal Power and Authority.  The Purchaser has
all necessary power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The Purchaser is an entity duly organized, validly existing and in good
standing under the laws its jurisdiction of organization.

 

6.2                               Authorization and Execution.  The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
have been duly authorized by all necessary action on the part of such Purchaser,
and, assuming due authorization, execution and delivery by the other parties
thereto, this Agreement and the Registration Rights Agreement are each a legal,
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

 

6.3                               No Conflicts.  Neither the execution, delivery
or performance of the Transaction Documents nor the consummation of any of the
transactions contemplated thereby will conflict with, violate, constitute a
breach of or a default (whether with or without the giving of notice or lapse of
time or both) under (i) the Purchaser’s organizational documents, (ii) any
agreement to which the Purchaser is party, (iii) any law applicable to the
Purchaser or (iv) any order, writ, judgment, injunction, decree, determination
or award binding upon or affecting the Purchaser.

 

6.4                               Purchase for Investment.  The Purchaser is
purchasing the Subordinated Note for its own account and not with a view to
distribution and with no present intention of reselling, distributing or
otherwise disposing of the same.  The Purchaser has no present or contemplated
agreement, undertaking, arrangement, obligation, Indebtedness or commitment
providing for, or which is likely to compel, a disposition of the Subordinated
Notes in any manner.

 

6.5                               Institutional Accredited Investor.  The
Purchaser is and will be on the Closing Date either (i) an institutional
“accredited investor” as such term is defined in Rule 501(a) of Regulation D and
as contemplated by subsections (1), (2), (3) and (7) of Rule 501(a) of
Regulation D, and has no less than $5,000,000 in total assets, or (ii) a QIB.

 

6.6                               Financial and Business Sophistication.  The
Purchaser has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the prospective
investment in the Subordinated Notes.  The Purchaser has relied solely upon its
own knowledge of, and/or the advice of its own legal, financial or other
advisors with regard to, the legal, financial, tax and other considerations
involved in deciding to invest in the Subordinated Notes.

 

17

--------------------------------------------------------------------------------



 

6.7                               Ability to Bear Economic Risk of Investment. 
The Purchaser recognizes that an investment in the Subordinated Notes involves
substantial risk.  The Purchaser has the ability to bear the economic risk of
the prospective investment in the Subordinated Notes, including the ability to
hold the Subordinated Notes indefinitely, and further including the ability to
bear a complete loss of all of the Purchaser’s investment in the Company.

 

6.8                               Information.  The Purchaser acknowledges
that:  (i) the Purchaser is not being provided with the disclosures that would
be required if the offer and sale of the Subordinated Notes were registered
under the Securities Act, nor is the Purchaser being provided with any offering
circular or prospectus prepared in connection with the offer and sale of the
Subordinated Notes; (ii) the Purchaser has conducted its own examination of the
Company and the terms of the Subordinated Notes to the extent the Purchaser
deems necessary to make its decision to invest in the Subordinated Notes; and
(iii) the Purchaser has availed itself of publicly available financial and other
information concerning the Company to the extent the Purchaser deems necessary
to its decision to purchase the Subordinated Notes.  The Purchaser has reviewed
the information set forth in the Company’s Reports, the exhibits and schedules
hereto and the information contained in the data room established by the Company
in connection with the transactions contemplated by this Agreement.

 

6.9                               Access to Information.  The Purchaser
acknowledges that the Purchaser and its advisors have been furnished with all
materials relating to the business, finances and operations of the Company that
have been requested by the Purchaser or its advisors and have been given the
opportunity to ask questions of, and to receive answers from, persons acting on
behalf of the Company concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.

 

6.10                        Investment Decision.  The Purchaser has made its own
investment decision based upon its own judgment, due diligence and advice from
such advisors as it has deemed necessary and not upon any view expressed by any
other person or entity, including the Placement Agents (or, with respect to the
Indenture, the Trustee).  Neither such inquiries nor any other due diligence
investigations conducted by it or its advisors or representatives, if any, shall
modify, amend or affect its right to rely on the Company’s representations and
warranties contained herein.  The Purchaser is not relying upon, and has not
relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of the Company, including the Placement Agents (or, with
respect to the Indenture, the Trustee), except for the express statements,
representations and warranties of the Company made or contained in this
Agreement.  Furthermore, the Purchaser acknowledges that (i) the Placement
Agents have not performed any due diligence review on behalf of it and
(ii) nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Purchaser in connection with the purchase of the
Subordinated Notes constitutes legal, tax or investment advice.

 

6.11                        Private Placement; No Registration; Restricted
Legends.  The Purchaser understands and acknowledges that the Subordinated Notes
are being sold by the Company without registration under the Securities Act in
reliance on the exemption from federal and state registration set forth in,
respectively, Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only if exemptions from the Securities Act and
applicable state securities laws are available to it.  The

 

18

--------------------------------------------------------------------------------



 

Purchaser is not subscribing for Subordinated Notes as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting.  The Purchaser further acknowledges and
agrees that all certificates or other instruments representing the Subordinated
Notes will bear the restrictive legend set forth in the form of Subordinated
Note, which is attached as an exhibit to the Indenture.  The Purchaser further
acknowledges its primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Notes or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement.

 

6.12                        Placement Agents.  The Purchaser will purchase the
Subordinated Note(s) directly from the Company and not from the Placement Agents
and understands that neither the Placement Agents nor any other broker or dealer
have any obligation to make a market in the Subordinated Notes.

 

6.13                        Tier 2 Capital.  If the Company provides notice as
contemplated in Section 5.3.5 of the occurrence of the event contemplated in
such section, thereafter the Company and the Purchasers will work together in
good faith to execute and deliver all agreements as reasonably necessary in
order to restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event as described in
the Subordinated Notes.

 

6.14                        Accuracy of Representations.  The Purchaser
understands that each of the Placement Agents and the Company will rely upon the
truth and accuracy of the foregoing representations, acknowledgements and
agreements in connection with the transactions contemplated by this Agreement.

 

6.15                        Representations and Warranties Generally.  The
representations and warranties of Purchaser set forth in this Agreement are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and as otherwise specifically provided herein.  Any certificate signed by a
duly authorized representative of Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
Purchaser to the Company as to the matters set forth therein.

 

7.                                      MISCELLANEOUS.

 

7.1                               Prohibition on Assignment by the Company. 
Except as described in Article VII of the Indenture, the Company may not assign,
transfer or delegate any of its rights or obligations under this Agreement or
the Subordinated Notes without the prior written consent of Purchasers.

 

7.2                               Time of the Essence.  Time is of the essence
for this Agreement.

 

7.3                               Waiver or Amendment.  No waiver or amendment
of any term, provision, condition, covenant or agreement herein shall be
effective unless in writing and signed by all of the parties hereto. No failure
to exercise or delay in exercising, by a Purchaser or any holder of the

 

19

--------------------------------------------------------------------------------



 

Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any right or remedy provided
by law or equity.

 

7.4                               Severability.  Any provision of this Agreement
which is unenforceable or invalid or contrary to law, or the inclusion of which
would adversely affect the validity, legality or enforcement of this Agreement,
shall be of no effect and, in such case, all the remaining terms and provisions
of this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein.  Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

 

7.5                               Notices.  Any notice which any party hereto
may be required or may desire to give hereunder shall be deemed to have been
given if in writing and if delivered personally, or if mailed, postage prepaid,
by United States registered or certified mail, return receipt requested, or if
delivered by a responsible overnight commercial courier promising next business
day delivery, addressed:

 

if to the Company:

 

German American Bancorp, Inc.
711 Main Street
Box 180
Jasper, Indiana 47546
Attention: Chief Financial Officer

 

 

 

with a copy to:

 

Bingham Greenebaum Doll LLP
2700 Market Tower
10 West Market Street
Indianapolis, IN 46204
Attention: Jeremy E. Hill

 

 

 

if to the Purchasers:

 

To the address indicated on such Purchaser’s signature page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

 

20

--------------------------------------------------------------------------------



 

7.6          Successors and Assigns.  This Agreement shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by the Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of the Company.  The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes from any
Purchaser merely because of such purchase.

 

7.7          No Joint Venture.  Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
the Company.

 

7.8          Documentation.  All documents and other matters required by any of
the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.

 

7.9          Entire Agreement.  This Agreement and the Subordinated Notes along
with the exhibits thereto constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and may not be modified or
amended in any manner other than by supplemental written agreement executed by
the parties hereto.  No party, in entering into this Agreement, has relied upon
any representation, warranty, covenant, condition or other term that is not set
forth in this Agreement, the Indenture, the Registration Rights Agreement or in
the Subordinated Notes.

 

7.10        Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

 

7.11        No Third Party Beneficiary.  This Agreement is made for the sole
benefit of the Company and the Purchasers, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agents may rely on the representations
and warranties contained herein to the same extent as if they were a party to
this Agreement.

 

7.12        Legal Tender of United States.  All payments hereunder shall be made
in coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

 

7.13        Captions; Counterparts.  Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is

 

21

--------------------------------------------------------------------------------



 

delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

7.14        Knowledge; Discretion.  All references herein to a Purchaser’s or
the Company’s knowledge shall be deemed to mean the knowledge of such party
based on the actual knowledge of such party’s Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices.  Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by a Purchaser, to the making of a determination or
designation by a Purchaser, to the application of a Purchaser’s discretion or
opinion, to the granting or withholding of a Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

 

7.15        Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE
WILL.  THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND
THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED
BY THE PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO
THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL
BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

 

7.16        Expenses.  Except as otherwise provided in this Agreement, each of
the parties will bear and pay all other costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated pursuant to this
Agreement.

 

7.17        Survival.  Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof.  Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative.

 

[Signature Pages Follow]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

 

COMPANY:

 

 

 

GERMAN AMERICAN BANCORP, INC.

 

 

 

 

 

By:

 

 

Name:

Mark A. Schroeder

 

Title:

Chairman and Chief Executive Officer

 

[Company Signature Page to Subordinated Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

 

 

 

PURCHASER:

 

 

 

[INSERT PURCHASER’S NAME]

 

 

 

 

 

By:

 

 

 

Name:

[·]

 

 

Title:

[·]

 

 

 

Address of Purchaser:

 

 

 

[·]

 

 

 

Principal Amount of Purchased Subordinated Note:

 

 

 

$[·]

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.1.1.2

 

COMPANY SUBSIDIARIES

 

 

Name of Subsidiary

 

State/Jurisdiction of
Incorporation/Organization

German American Bancorp

 

Indiana

GAB Investment Company, Inc.

 

Nevada

GAB Investment Center, Inc.

 

Nevada

GAB Investments, LLC

 

Nevada

GAB Capital Funding Corp.

 

Nevada

GAB Funding Corp.

 

Maryland

First Title Insurance Company

 

Indiana

GABC Leasing, Inc.

 

Indiana

GABC Holdings, Inc.

 

Indiana

GABC Development Corporation

 

Indiana

German American Investment Services, Inc.

 

Indiana

German American Insurance, Inc.

 

Indiana

Allied Premium Finance Company

 

Indiana

GABC Risk Management, Inc.

 

Nevada

German American Reinsurance Company, Ltd.

 

Turks and Caicos Islands

Financial Services of Southern Indiana, Inc.

 

Indiana

ACB Capital Trust I

 

Delaware

ACB Capital Trust II

 

Delaware

Madison 1st Service Corporation

 

Indiana

RIVR Statutory Trust I

 

Connecticut

FS Realty Holding, LLC

 

Indiana

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

INDENTURE

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

OPINION OF COUNSEL

 

1.                                      Based solely on the Certificates of
Existence and other certificates provided to our Firm by the Company and the
Bank, each of the Company and the Bank is (i) duly organized and validly
existing under the laws of the State of Indiana, and (ii) duly qualified or
licensed to do business and is in good standing as a foreign corporation,
partnership or other entity as the case may be, authorized to do business in
each jurisdiction in which the nature of such businesses or the ownership or
leasing of such properties requires such qualification, except where the failure
to be so qualified would not, individually or in the aggregate, have a Material
Adverse Effect.

 

2.                                      Each of the Company and the Bank has all
requisite corporate power and authority to carry on its business and to own,
lease and operate its properties and assets.

 

3.                                      The Company has the corporate power and
authority to execute, deliver, and perform its obligations under the Transaction
Documents to which it is a party and to consummate the transactions contemplated
by the Transaction Documents.

 

4.                                      Each of the Agreement, the Indenture and
the Registration Rights Agreement has been duly and validly authorized,
executed, and delivered by the Company, and each of the Agreement, the Indenture
and the Registration Rights Agreement will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.

 

5.                                      The Subordinated Notes have been duly
and validly authorized by the Company and when issued by the Company,
authenticated by the Trustee and delivered to and paid for by the Purchasers in
accordance with the terms of the Agreement and the Subordinated Notes, will have
been duly executed, authenticated, issued and delivered and will constitute
legal, valid and binding obligations of Company, enforceable against Company in
accordance with their terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.

 

6.                                      The execution and delivery by the
Company of the Agreement, the Indenture and the Registration Rights Agreement do
not, and the performance by it of its obligations thereunder will not,
(i) result in a violation by the Company of any Indiana statute or any rule or
regulation thereunder or (ii) result in a violation of the Company’s Articles of
Incorporation or Bylaws.

 

--------------------------------------------------------------------------------



 

7.                                      Assuming the accuracy of the
representations and warranties of each of the Purchasers set forth in the
Agreement, the Subordinated Notes to be issued and sold by the Company to
Purchasers pursuant to the Agreement will be issued in a transaction exempt from
the registration requirements of the Securities Act.

 

--------------------------------------------------------------------------------